          Case 4:20-mj-01069-DLC Document 44 Filed 07/13/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MASSACHUSETTS

IN THE MATTER OF                               )
THE EXTRADITION OF                             )      Case No. 20-mj-1069-DLC
MICHAEL L. TAYLOR                              )
                                               )
                                               )
IN THE MATTER OF                               )
THE EXTRADITION OF                             )      Case No. 20-mj-1070-DLC
PETER M. TAYLOR                                )


      NOTICE OF JAPAN’S VOLUNTARY PRODUCTION OF JANUARY 30, 2020
      JAPANESE ARREST WARRANTS FOR MICHAEL AND PETER TAYLOR

       On July 7, 2020, counsel for Michael Taylor and Peter Taylor sent an email to the undersigned

counsel with the subject line: “Discovery Request – Michael & Peter Taylor”:

       There are two items that we have searched for but do not see contained within the
       submission by Japan. They are: (1) a copy of the original arrest warrant that was issued
       in January 2020, and (2) the underlying Japanese charging document on which the
       arrest warrant is based. We are requesting that you agree to produce these two items
       if you have them, and if not, we would ask you to promptly request the same from the
       Japanese prosecutor.

On July 9, 2020, the undersigned replied:

       As previously discussed, the caselaw holds that fugitives do not have a right to
       discovery in the extradition context. Further, you have not articulated a basis for the
       discovery requests. But in any event, the government does not have any additional
       documents responsive to your discovery requests in its possession, custody, or control,
       beyond what has previously been provided. It is Japan’s decision as to whether to
       voluntarily provide any further documentation. We will inquire with them.

       Without waiting for the government to respond with the results of its inquiry to Japan

regarding these discovery requests, over the weekend, on July 12, 2020, the Taylors filed an Emergency

Motion to Compel Production. Docket No. 43.

       Early this morning, on July 13, 2020, Japan transmitted to the government copies of the

January 30, 2020 Japanese arrest warrants, which append the Request for an Arrest Warrant submitted
              Case 4:20-mj-01069-DLC Document 44 Filed 07/13/20 Page 2 of 2



by the Tokyo District Public Prosecutors Office.1 The government transmitted these documents to

the Taylors’ counsel within three hours of its receipt from Japan along with the following statement:

           The government stands on its prior objections to your discovery requests. However,
           this morning, Japan voluntarily provided to the government the attached January 30,
           2020 arrest warrants. Japan has also advised that it has no additional documents
           responsive to your discovery requests set forth below. The government is providing
           you with these documents without waiver of any arguments, including any arguments
           regarding the appropriateness of discovery in these extradition proceedings.

Thus, neither the government nor Japan has any further documents responsive to the Taylors’

discovery requests that were propounded by email to the government on July 7, 2020. Accordingly,

the Taylors’ Motion should be denied as moot.

                                                                   Respectfully submitted,


Date: July 13, 2020                                                ANDREW E. LELLING
                                                                   United States Attorney


                                                          By:      /s/ Stephen W. Hassink
                                                                   STEPHEN W. HASSINK
                                                                   Assistant United States Attorney

                                                          By:      /s/ Philip A. Mirrer-Singer
                                                                   PHILIP A. MIRRER-SINGER
                                                                   Trial Attorney


                                          CERTIFICATE OF SERVICE

        I, Stephen W. Hassink, Assistant U.S. Attorney, do hereby certify that on July 13, 2020, I
served a copy of the foregoing on all registered parties by electronic filing on ECF.

                                                                             /s/ Stephen W. Hassink
                                                                             Stephen W. Hassink
                                                                             Assistant U.S. Attorney



1   Copies of the January 30, 2020, arrest warrants are attached hereto as Exhibits A-D.

                                                              2
